DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II with claims 4-7 readable thereon in the reply filed on January 26, 2022 is acknowledged.

 Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-3 and 8-9 directed to inventions (OR species) non-elected without traverse. Accordingly, claims 1-3 and 8-9 have been cancelled.

Allowable Subject Matter
4.	Claims 4-7 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 4, the closest reference to Nagai (Pub No. 2018016605) disclose the optical analyzer and method for producing 
Regarding claim 4,
None of the cited prior arts discloses the claimed structural combination of independent claim 4, in particular having the limitation of “a tubular laser light source configured to oscillate laser light outwardly of a tube wall from an inside of the tube wall based on light emitted from a fluorescent substance or scattered by a scattering substance, wherein the tube wall is impregnable with a solution including a fine substance, and the tube wall, of a resin tube that is made of a light-transmitting resin material, is Page 8 of 11impregnated with a fine fluorescent substance that emits fluorescence or a fine scattering substance that scatters light together with the fluorescent substance as an oscillation material”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828